The writer expresses some doubt upon the question whether under the record the jury should have been told that prosecutrix was an accomplice as a matter of law. As the record is understood it appears that the State was seeking to show other acts of intercourse between appellant and prosecutrix than the one upon which the prosecution was based, and appellant was equally insistent in preventing proof of such other acts; though successful in excluding such evidence, appellant urged that under the facts which were proven the prosecutrix was an accomplice witness as a matter of law. In overruling the State's motion for rehearing it is held that the trial court properly submitted the question to the jury as an issue of fact whether prosecutrix was an accomplice witness. It should be understood that such holding is necessarily based on what is found in the present record. If incestuous relations had been maintained between appellant and prosecutrix prior to the act upon which the prosecution is based, and upon another trial such fact should be shown, or from other developments in the evidence, it might become necessary for the court to instruct that prosecutrix was an accomplice witness as a matter of law under the authorities cited in our original opinion.